139 F.2d 697 (1943)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
Agnes McEvoy CAMDEN, Respondent.
No. 9575.
Circuit Court of Appeals, Sixth Circuit.
December 15, 1943.
Samuel O. Clark, Jr., J. P. Wenchel, Sewall Key, Bernard D. Daniels, J. Louis Monarch, and L. W. Post, all of Washington, D. C., for petitioner.
*698 Bradley & Blanton, of Paris, Ky., and Woodward, Dawson & Hobson, of Louisville, Ky., for respondent.
Before ALLEN, HAMILTON, and McALLISTER, Circuit Judges.
PER CURIAM.
This case came on to be heard on the record and briefs and oral argument of counsel. On consideration whereof, it appearing that the sale by the taxpayer of a life estate in real property owned by herself, the proceeds of which the Commissioner sought to tax as income from rental on a lease, was a sale of a capital asset within the meaning of Sec. 117(b) of the Revenue Act of 1936, 26 U.S.C.A. Int.Rev. Acts, page 874: It is ordered that the decision of the United States Board of Tax Appeals (now the Tax Court of the United States) be, and it hereby is, affirmed.